                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ADEREMI ATANDA,                                    CASE NO. C20-0796-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    NORGREN (IMI PRECISION
      ENGINEERING), et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. Because the issues raised in Plaintiff’s
18
     motion for default judgment overlap with the issues raised in Defendants’ motion to dismiss, the
19
     Court will address both motions simultaneously. Accordingly, the Court DIRECTS the Clerk to
20
     renote Plaintiff’s motion for default judgment (Dkt. No. 12) for consideration on June 11, 2021.
21
            DATED this 24th day of May 2021.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Paula McNabb
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C20-0796-JCC
     PAGE - 1
